UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6237


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PERCY JAMES TUCKER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:09-cr-00182-AWA-DEM-1)


Submitted:   June 30, 2015                    Decided:   July 8, 2015


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Percy James Tucker, Appellant Pro Se.       Sherrie Scott Capotosto,
Assistant  United  States   Attorney,      Norfolk,   Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Percy    James   Tucker       appeals   the    district   court’s    order

denying his Fed. R. Crim. P. 33 motion for a new trial 1 and his

motion for recusal pursuant to 28 U.S.C. § 455(b)(1) (2012).                   We

affirm.

     We    conclude   that   the     district   court    did   not   abuse    its

discretion by denying the recusal motion because the district

court’s judicial determinations in Tucker’s criminal case, on

which Tucker’s challenge to the denial is based, do not provide

a basis for recusal.        Liteky v. United States, 510 U.S. 540, 545

(1994); Kolon Indus. Inc. v. E.I. DuPont de Nemours & Co., 748

F.3d 160, 167 (4th Cir.), cert. denied, 135 S. Ct. 437 (2014);

Belue v. Leventhal, 640 F.3d 567, 573 (4th Cir. 2011).                  We also

conclude    that   Tucker    has    forfeited      appellate   review    of   the

ground raised in his informal brief challenging the denial of

his Rule 33 motion for a new trial because he otherwise failed

to address the district court’s bases for denying relief.                     See

4th Cir. R. 34(b).




     1 Tucker also appeals the denial of his motion for release
from custody and an amendment to the motion for release from
custody, both of which were based on his Rule 33 motion for a
new trial.


                                        2
    Accordingly, we        affirm the district court’s order. 2           We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




    2  We grant Tucker’s motion to file the supplemental informal
brief he has submitted.      To the extent the motion and the
supplemental informal brief address issues raised for the first
time on appeal, we do not review those issues. See In re Under
Seal, 749 F.3d 276, 285 (4th Cir. 2014).


                                      3